
	

115 SRES 389 ATS: Commemorating the commissioning of the USS Omaha.
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 389
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2018
			Mrs. Fischer (for herself and Mr. Sasse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the commissioning of the USS Omaha.
	
	
 Whereas the great city of Omaha, Nebraska, was founded on July 4, 1854; Whereas the Lone Tree Ferry bringing pioneers across the Missouri River into Omaha caused Omaha to become known as the Gateway to the West;
 Whereas Nebraska is the only triply landlocked State in the Union; Whereas the first USS Omaha was a screw sloop launched in 1869, 2 years after Nebraska became a State on March 1, 1867;
 Whereas the second USS Omaha (CL–4) was an Omaha class light cruiser commissioned on February 24, 1923;
 Whereas the USS Omaha (CL–4) served in both the Pacific and Atlantic theaters and captured a German blockade runner a month before World War II officially began;
 Whereas the Nebraska Admirals Association, formed in 1931, has had thousands of Admirals commissioned in the Nebraska Navy to promote The Good Life;
 Whereas the Big Red Sub Club— (1)was formed to support the crews of the USS Nebraska (SSBN–739); and
 (2)is the most active State organization supporting the submarine fleet of the United States; Whereas the Navy League of the United States, Nebraska Council, strongly supports a strong United States Navy for national security;
 Whereas on June 11, 2012, Secretary of the Navy Ray Mabus announced that an Independence class littoral combat ship would be named the United States Ship Omaha;
 Whereas on November 20, 2015, the United States Navy launched the USS Omaha; Whereas on December 19, 2015, the USS Omaha was christened in Mobile, Alabama, sponsored by Omaha philanthropist Susie Buffett; and
 Whereas on February 3, 2018, the USS Omaha will be commissioned: Now, therefore, be it   That the Senate commemorates—
 (1)the commissioning of the United States Ship Omaha (LCS–12); and (2)the mission of the USS Omaha as a networked, agile, stealthy surface combatant capable of defeating antiaccess and asymmetric threats in the littorals.
